Case: 21-60035     Document: 00516240237         Page: 1     Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 15, 2022
                                  No. 21-60035
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Roydis Barahona-Flores,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 363 610


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Roydis Barahona-Flores, a native and citizen of El Salvador, petitions
   for review of an order by the Board of Immigration Appeals (BIA) dismissing
   her appeal from the denial of her application for withholding of removal. We
   review the BIA’s decision and consider the immigration judge’s decision


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60035         Document: 00516240237            Page: 2      Date Filed: 03/15/2022




                                         No. 21-60035


   only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224
   (5th Cir. 2018). The substantial evidence standard is used when considering
   findings of fact, including the denial of withholding of removal. Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Under the substantial evidence
   standard, this court may not overturn a factual finding unless “the evidence
   compels a contrary result.” Martinez-Lopez v. Barr, 943 F.3d 766, 769 (5th
   Cir. 2019).
          Because Barahona-Flores fails to challenge the BIA’s conclusion that
   she showed no nexus between her proposed particular social group and the
   harm she suffered, she has both waived any argument she may have had to
   this conclusion and failed to show that substantial evidence compels a
   conclusion contrary to that of the BIA on the issue whether she showed
   eligibility for withholding. See Gonzales-Veliz v. Barr, 938 F.3d 219, 228 (5th
   Cir. 2019); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Because
   she did not present her argument concerning membership in the Mendez-
   Rojas 1 class, it is unexhausted, and we lack jurisdiction to consider it. See
   Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009); 8 U.S.C. § 1252(d).
   The petition for review is DENIED in part and DISMISSED in part for
   want of jurisdiction.




          1
              Mendez-Rojas v. Johnson, 305 F. Supp. 3d 1176 (W.D. Wash. 2018).




                                               2